Citation Nr: 1613551	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  09-39 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left knee condition, to include as secondary to a bilateral foot/ankle disability. 

2.  Entitlement to service connection for a right knee condition, to include as secondary to a bilateral foot/ankle disability.

3.  Entitlement to service connection for a bilateral hip condition, to include as secondary to a bilateral foot/ankle disability.

4.  Entitlement to service connection for a lumbar spine condition, to include as secondary to a bilateral foot/ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to October 1972.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2008 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in St. Louis, Missouri, and Roanoke, Virginia, respectively. 

In October 2013, the Veteran testified at a Central Office hearing before the undersigned Veterans Law Judge with respect to the issues of service connection for a left and right knee disability.  A transcript of that hearing is of record.  The Veteran has declined a Board hearing with respect to the other issues on appeal.

The issues of entitlement to service connection for a left and right knee disability were previously remanded by the Board in January 2014.

The Veteran was notified in March 2010 that his service connection claims for a bilateral hip condition and lumbar spine degenerative disc disease were denied.  In March 2011, the Veteran submitted a notice of disagreement (NOD).  That NOD was accepted as timely to the March 2010 decision.  A statement of the case was issued in April 2013, and the Board acknowledges that a May 2013 substantive appeal was timely.  Although the RO has not yet certified these appeals to the Board, given the length of time that has passed since the Veteran's substantive appeal, and the apparent lack of action, the Board finds no evidence that the appeals are not ripe for appellate adjudication. 

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for a lumbar spine disability and a bilateral hip disability are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's degenerative joint disease of the left knee is not etiologically related to a disease, injury, or event in service, nor is it caused or aggravated by his service-connected foot or ankle conditions.

2.  The Veteran's degenerative joint disease of the right knee is not etiologically related to a disease, injury, or event in service, nor is it caused or aggravated by his service-connected foot or ankle conditions.


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the left knee was not incurred in or aggravated by service and is not proximately due to or the result of any service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).

2 . Degenerative joint disease of the right knee was not incurred in or aggravated by service and is not proximately due to or the result of any service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Compliance with Stegall

As noted in the Introduction, the Board previously remanded the service connection claims for a left and right knee condition in January 2014. 

The Board's remand instructed the RO to: (1) contact the Veteran requesting any additional records or proper authorization to obtain any such records, to include those previously identified by the Veteran; (2) obtain updated VA treatment records; (3) forward the claims file to an examiner of appropriate expertise to render an opinion as to the etiology of the Veteran's claimed right and left knee conditions, to include both direct and secondary opinions; and (4) ensure compliance with the remand directives and readjudicate the claim.

VA sent an appropriate January 2014 letter to the Veteran requesting that he submit any additional evidence or argument, to which the Veteran did not respond.  VA obtained updated VA treatment records.  The Veteran was scheduled for and attended a February 2014 VA examination.  The examiner issued the requested opinions, to include an addendum opinion.  After ensuring compliance with the remand directives, the RO readjudicated the claims in an April 2014 Supplemental Statement of the Case (SSOC).

As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand orders of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

II. VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a). 

The duty to notify requires VA to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Notice must be provided before the initial RO decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the Veteran was advised by July 2008 letter of the evidence and information necessary to substantiate his claims, and the responsibilities of the Veteran and VA in obtaining such evidence.  This letter was provided prior to the November 2008 rating decision on appeal.  As a result, VA has complied with its duty to notify requirements.

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated with the file service treatment records, VA treatment records, and identified private treatment records.  The record does not indicate and the Veteran has not notified VA that additional VA medical records, private medical records, or relevant social security medical records exist. 

The duty to assist includes providing an examination when one is required by law. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  When VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must be adequately supported and explained.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304   (2008).

The Veteran was most recently afforded a VA examination in February 2014 for his claimed knee conditions, and the examiner issued a February 2014 addendum opinion.  The Veteran has not argued, and the record does not reflect that this examination when viewed in concert with the addendum opinion is inadequate.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner considered the Veteran's relevant medical history and provided well-reasoned and adequately supported opinions. 

The Board further finds that the Veteran and his representative have demonstrated actual knowledge of the pertinent requirements to substantiate the issues on appeal. It is particularly salient to the Board in this regard that during his Board hearing, the Veteran related in great detail why he believed he was entitled to service connection for his claimed bilateral knee conditions.  It is also clear from the lay statements provided by the Veteran that he understood the type of evidence that would be most helpful to his claims on appeal.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Based on the communications to the Veteran and the arguments raised by the Veteran and his representative, they have demonstrated actual knowledge of the requirements for substantiating the claims and it is reasonable to expect that the Veteran understands what is needed to prevail.  Thus, the Board finds that no prejudice results in proceeding with adjudication of the Veteran's claim.

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims.  In Bryant, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, the elements of the claim that were lacking to substantiate the claim for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims.  Significantly, neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

III. Service Connection for Bilateral Knee Condition

Generally, service connection may be granted for a disability or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease of injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as "chronic" under 38 C.F.R. § 3.309(a), such as arthritis, is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).

In addition, certain chronic disabilities are presumed to have been incurred or aggravated in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

In addition, service-connection may be warranted on a secondary basis.  A disability that is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310.  When service connection is thus established for a secondary condition, the secondary condition shall be considered part of the original condition.  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists, and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.  

The Veteran has alleged that his bilateral knee conditions are directly to his military service, or in the alternative, secondary to his service-connected foot and ankle conditions.   As a preliminary matter, the Board notes that a November 1969 pre-induction examination revealed swollen and painful knees, and the Veteran reported a "trick" or "locked" knee.  However, at the Veteran's January 1971 induction examination, the Veteran denied having a "trick" or "locked" knee and no knee issue was noted upon physical examination.  As such, the Board finds that the Veteran was of sound condition.  38 U.S.C.A. § 1111.  The Board will now address both direct and secondary service connection in turn.  

The Veteran has a current diagnosis of degenerative joint disease of both knees.  As a result, Shedden requirement (1) is met for both knees.  The Board now turns to Shedden requirements (2) and (3).  

Service treatment records do document some treatment for right knee pain.  While they do not appear to document any treatment for a left knee issue, the Veteran has consistently claimed that he injured his knees during in-service physical training and while playing basketball.  While no treatment for a left knee condition is noted in service treatment records, the Board has no reason to question the sincerity of the Veteran's claim that he experienced pain in both knees while in service.  At the Veteran's August 1972 separation examination, he noted a "trick" or "locked" knee.  However, physical examination did not reveal any knee condition and documented the lower extremities as normal.  

The February 2014 VA examiner concluded that the Veteran's bilateral knee condition was less likely than not related to his military service, to include his documented treatment for right knee pain and his lay statements with respect to in-service bilateral knee pain.  The examiner provided an extensive opinion that noted the negative separation examination and the lack of medical records documenting a knee problem until approximately 37 years after separation in 2009, despite employment which required prolonged standing.  The examiner also noted an August 2013 x-ray taken by a private examiner which showed no evidence of fracture/dislocation or degenerative changes.  Rather the x-rays showed chondromalacia, which the VA examiner explained is "softening of cartilage," which would suggest minimal changes of the knee.  

Here, the available medical evidence does not establish a direct connection between the Veteran's current bilateral knee disabilities and his active duty military service.  As was explained in the VCAA section above, the Veteran has been accorded ample opportunity to present competent medical evidence in support of his claims, in this case a well-supported medical opinion linking his current bilateral knee disabilities to military service, but has failed to do so.  See 38 U.S.C.A. § 5107(a)  [it is the claimant's responsibility to support a claim for VA benefits].  While he has provided a private medical opinion, it focuses on a secondary connection, which will be discussed below.  

In reaching this finding, the Board notes that it may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  Here, the Board has considered multiple factors in reaching its determination, and did not rely solely on the lack of treatment records for a period of approximately 37 years from separation of service.  Furthermore, the Board notes that the February 2014 VA examiner relied on a variety of factors along with the lack of medical records in reaching his ultimate decision.  

Having reviewed the record, the Board finds that service connection is not warranted for the Veteran's bilateral knee condition on a direct basis.  The favorable evidence of a link between an in-service injury and a current bilateral knee condition consists solely of the assertions of the Veteran.  As previously discussed, the Board notes in-service documentation of treatment for a right knee condition and finds no reason to doubt the Veteran's assertion of additional in-service symptoms for both knees, despite these not being documented in service treatment records.  The Veteran is entirely competent to report his symptoms both current and past of bilateral knee conditions.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, he has presented no probative clinical evidence of a direct nexus between his current bilateral knee condition and his military service. 

While the Veteran is competent to report what he has experienced, he is not competent to offer an opinion on a complex medical question.  Jandreau, supra; see Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (although it is error to categorically reject a non-expert opinion as to etiology, or nexus, not all questions of nexus are subject to non-expert opinion; whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case).  The Board finds that the Veteran as a lay person is not competent to associate any of his claimed symptoms of a bilateral knee condition directly to service.  That is, the Veteran is not competent to opine on matters such as the etiology of his current bilateral knee condition.  Such opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training to render medical opinions, the Board must find that his contention with regard to a medical nexus between his bilateral knee condition and his military service to be of no probative value.  See also 38 C.F.R. § 3.159(a)(1)  [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran in support of his own claim are not competent evidence of a medical nexus. 

In addition, there is no evidence that the Veteran's bilateral knee disability manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).  No bilateral knee condition was noted upon physical examination at separation from service and there is no medical evidence that such a condition was diagnosed within a year of separation from service.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology.  The Board notes that the Veteran has at times alleged a continuity of symptomatology.  However, as previously discussed, the Board finds the Veteran's credibility limited in part due to the lack of medical records and to the negative physical examination at separation. To the extent that the Veteran has implied a continuity of symptomatology in asserting that his bilateral knee condition has bothered him since service, the Board finds that this assertion is simply outweighed by the other evidence of record, including the opinion of the VA examiner.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); LeShore v. Brown, 8 Vet. App. 406, 409 (1995). 

In summary, there is no competent evidence which relates the Veteran's bilateral knee condition to any injury, incident, or disease in service.  Instead the evidence supports a finding that the Veteran's currently diagnosed degenerative joint disease of both knees had its onset years after separation from service and is not directly related to his active duty military service.  The Veteran has not provided a private medical opinion regarding the etiology of this condition with respect to direct service connection.  As such, the preponderance of the evidence is against the claim for service connection for a bilateral knee condition on a direct basis.

With respect to service connection on a secondary basis, as noted, requirement (1) is fulfilled.  The Board now turns to requirement (2), that the current disability was either caused by or aggravated by the Veteran's service-connected foot or ankle disabilities.  The Veteran is service-connected for traumatic arthritis of the left and right ankles, and bilateral foot traumatic arthritis.  

With respect to the contention that the Veteran's bilateral knee disabilities are secondary to his foot and ankle conditions, the February 2014 VA examiner concluded that it is less likely than not that the Veteran's knee disabilities were either caused or aggravated by the Veteran's foot or ankle conditions.  The examiner noted that that the "minimal degenerative changes" noted in the Veteran's knees are common among patients his age.  In a February 2014 addendum opinion, the examiner elaborated that recent x-rays indicated that joint spaces were preserved, indicating that an altered gait due to the Veteran's service-connected foot and ankle conditions was likely not causing the Veteran's knee issue.  The examiner further explained that the Veteran's treatment records indicate that he sought treatment for a knee condition prior to treatment for foot and ankle conditions, suggesting that they are of a different etiology.  The examiner explained that risk factors for arthritis include genetics, age, overuse, and occupational risk, which in the Veteran's case included prolonged periods of standing.  

The Veteran submitted a December 2009 private medical opinion which opined that "[a]s a result of his bilateral foot conditions [the Veteran] has had an abnormal gait which has placed additional stress on his knees, hips, and back."

With respect to the private medical opinion of record, the Board finds the February 2014 VA examination and subsequent addendum opinion to be of greater probative value.  The December 2009 private examiner provides little rationale supporting his ultimate conclusion that the Veteran's foot condition has caused his knee condition.  The examiner states that the knee conditions are due to an altered gait, but fails to elaborate as to how an altered gait has caused or aggravated the Veteran's bilateral knee condition.  The February 2014 VA examiner directly addressed the physician's statement, and concluded that the Veteran's bilateral knee condition was not secondary or aggravated by the Veteran's foot or ankle conditions, to include an altered gait.

With respect to the Veteran's contention that his bilateral knee condition is related to his service-connected foot and ankle conditions, the Veteran is competent to describe symptoms, however, he is not competent to render an opinion as to an etiological link between his symptoms and his service-connected conditions. Jandreau, supra; see Davidson, supra.  The question presented here, a secondary link between the Veteran's service-connected foot and ankle conditions and his currently diagnosed bilateral knee disabilities is a complicated medical question of causation, and there is nothing in the evidence to suggest that the Veteran has the requisite medical training or knowledge to render an etiological opinion.  Thus, the Board assigns greater probative value to the VA medical opinion as discussed above than to any potential contention by the Veteran.  The VA medical opinion was prepared by a skilled, neutral medical professional.  As a result, the Board finds that the preponderance of the evidence supports a finding that the Veteran's currently diagnosed bilateral knee disability is not caused by or aggravated by the Veteran's foot or ankle conditions, or any other service-connected disability.

Again, the Board is sympathetic to the Veteran's claims.  However, the requirements for entitlement to service connection for a bilateral knee disability are not met in the instant case.  In summary, the preponderance of the evidence is against finding that the Veteran's bilateral knee disability is related to any injury, incident, or disease in service.  Instead the evidence supports a finding that the Veteran's currently diagnosed bilateral knee disability had its onset years after separation from service and is not directly related to his active duty military service.  The Veteran has had the opportunity to provide additional private medical opinions and evidence supporting such assertions, but has not. 

The most probative evidence does not support a finding that the Veteran's bilateral knee disability is related to or aggravated by his service-connected foot or ankle conditions, and as the requirements for direct service connection are not met, service connection is not warranted.


ORDER

Entitlement to service connection for degenerative joint disease of the left knee, to include as secondary to a bilateral foot/ankle disability, is denied.

Entitlement to service connection for degenerative joint disease of the right knee, to include as secondary to a bilateral foot/ankle disability, is denied.


REMAND

Bilateral Hip Condition

The Board notes that the March 2013 VA examiner concluded that the Veteran did not have a current bilateral hip disability.  However, a December 2009 private medical record submitted by the Veteran indicates a diagnosis of hip strain subsequent to diagnostic testing.  The Veteran filed his service connection claim in December 2009.  As this medical evidence suggests a bilateral hip disability during the pendency of the claim, see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Board finds that remand is necessary in order for a medical opinion to address the December 2009 private medical record.  Any diagnosis, or non-diagnosis, should be reconciled with the private medical evidence of record.

Lumbar Spine

With respect to the Veteran's claimed lumbar spine condition, a March 2013 VA examiner diagnosed degenerative disc disease of the lumbar spine L4-5.  The examiner concluded that the Veteran's condition was less likely than not related to the Veteran's service-connected foot and ankle conditions.  However, the examiner's rationale failed to adequately explain such a finding.  Rather, it focused on the "different mechanism" of the feet and ankle, stating that the movement of the feet have nothing to do with the spine.  The examiner did not address whether an altered gait, or any other resulting complications from the Veteran's service-connected foot and ankle disabilities, could cause or aggravate his back condition.  As a result, remand for a new opinion or examination is necessary.  In finding that a new medical opinion is necessary, the Board acknowledges the December 2009 private medical opinion submitted by the Veteran which links the Veteran's current lumbar spine disability to his service-connected foot and ankle conditions.  However, the private examiner provides no rationale to support this opinion, and as a result, it is of limited probative value.

Accordingly, the case is REMANDED for the following action:

1.  Send notice to the Veteran requesting that he identify any additional private or VA treatment records.  Request that he forward any additional records to VA to associate with the claims file or provide VA with authorization to obtain such records. 

If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file.

2.  Return the Veteran's claims file to an examiner of appropriate expertise to determine the etiology of his claimed bilateral hip condition.  It is up to the discretion of the examiner if a new examination is necessary, or in the alternative, an addendum opinion is sufficient.

The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  The examiner should provide a medical opinion on the etiology of the Veteran's claimed bilateral hip condition.

If possible, the examiner should provide a specific diagnosis for any bilateral hip disability during the pendency of the appeal (from December 2009 to present). The examiner should provide a medical opinion on the etiology of any diagnosed bilateral hip disability.

In the event a bilateral hip disability is not diagnosed, the examiner should elaborate and reconcile such findings with any conflicting medical evidence of record, to include the December 2009 private medical report that diagnosed bilateral hip strain.

 Based on a review of the record, the examiner should:

a) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed bilateral hip disability is causally or etiologically related to the Veteran's period of active service.

b) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed bilateral hip disability was caused by any service connected disability, to include the Veteran's service-connected foot and ankle conditions.  In doing so, please discuss any potential symptoms resulting from the Veteran's service-connected conditions, to include an altered gait.

c) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed bilateral hip disability was aggravated (i.e., permanently worsened beyond the natural progression) by any service connected disability, to include the Veteran's service-connected foot and ankle conditions.  In doing so, please discuss any potential symptoms resulting from the Veteran's service-connected conditions, to include an altered gait.

If any service-connected disability aggravates a bilateral hip disability, the examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In doing so, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Return the Veteran's claims file to an examiner of appropriate expertise to determine the etiology of his diagnosed lumbar spine disability.  It is up to the discretion of the examiner if a new examination is necessary, or in the alternative, an addendum opinion is sufficient.

The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  The examiner should provide a medical opinion on the etiology of any diagnosed back disability.

Based on a review of the record, the examiner should:

a) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed lumbar spine disability is causally or etiologically related to the Veteran's period of active service.

b) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed lumbar spine disability was caused by any service connected disability, to include the Veteran's service-connected foot and ankle conditions.  In doing so, please discuss any potential symptoms resulting from the Veteran's service-connected conditions, to include altered gait.

c) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed lumbar spine disability was aggravated (i.e., permanently worsened beyond the natural progression) by any service-connected disability, to include the Veteran's service-connected foot and ankle conditions.  In doing so, please discuss any potential symptoms resulting from the Veteran's service-connected conditions, to include altered gait.

If any service-connected disability aggravates a lumbar spine disability, the examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In doing so, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  Thereafter, readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


